Sutton, J.
The former judgment of this court in this case (50 Ga. App. 720) having been reversed by the Supreme Court on certiorari, on the ground that the argument of counsel for plaintiff complained of was improper and that the trial judge erred in refusing to declare a mistrial and because of his failure on objection to rebuke counsel and sufficiently instruct the jury not to consider the argument (181 Ga. 386, 182 S. E. 384), the judgment of affirmance heretofore entered is vacated, and the judgment of the trial court is

Reversed.

Jenhins, P. J., and Stephens, J., concur.